Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Claims 1, 3-4, 6, 9, 15-17, 19-24, 26 and 39-42 remain rejected. 

Response to Arguments

Regarding box 7(a) of the After Final, the claim set filed 5/31/2022 has not been entered because claim 1 has been amended to include the limitation of SEQ ID NO:1 of the base application and further limitations of disease brought about from irAEs.  This requires a new search and consideration.  As such, the claim amendments have not been entered.  As such response to applicant’s rebuttals apply to the claims filed 11/18/2019. 
Regarding Box 12, applicant’s request for reconsideration/other, filed 5/31/2022, applicant indicates that regarding the 112 rejection, page 5 of applicant’s response, the claim has been canceled.  As indicated above, the claims have not been entered and the rejection of claim 42 stands.  
Regarding the 103 rejections, applicant indicates that the mechanism of action in a patient population being treated for one inflammatory and/or autoimmune disorder does not provide a reasonable expectation of success of treating an irAE (immune-related adverse effect in respect to cancer therapy) with a mature soluble human CD24 comprising an amino acid sequence set forth in SEQ ID NO:1 of the present application in present application in a patient population that is significantly compromised by having cancer and also undergoing treatment with a cancer. 
As indicated above, the claims have not been entered and thus, the applicant’s rebuttal does not apply to the claims of 11/18/2019. Therefore, the arguments are considered moot. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647